   Case: 1:14-cv-09465 Document #: 258 Filed: 10/12/18 Page 1 of 1 PageID #:4464



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


MURRAY RUBINSTEIN, et al.,                       )
                                                 )
               Plaintiffs,                       )   Case No. 14-cv-9465
                                                 )
       v.                                        )
                                                 )   Honorable Robert M. Dow, Jr.
RICHARD GONZALEZ and ABBVIE INC.,                )   Honorable Maria Valdez
                                                 )
               Defendants.                       )
                                                 )

            MOTION TO EXCLUDE THE OPINIONS OF CHAD COFFMAN


       Defendants hereby respectfully move this Court to exclude under Federal Rule of

Evidence 702 and Daubert v. Merrell Dow, 509 U.S. 579 (1993), the opinions of Plaintiff’s

expert, Chad Coffman, that (1) Shire options traded in efficient markets and (2) damages in this

matter can be calculated on a classwide basis. The grounds for this motion are set out fully in the

memorandum of law filed herewith.

Dated: October 12, 2018                          Respectfully submitted,


                                                 /s/ Joshua Z. Rabinovitz
                                                 James F. Hurst, P.C.
                                                 Robert J. Kopecky
                                                 Joshua Z. Rabinovitz
                                                 Devon M. Largio
                                                 KIRKLAND & ELLIS LLP
                                                 300 North LaSalle
                                                 Chicago, IL 60654
                                                 (312) 862-2000

                                                 Counsel for Defendants




                                                1
